BRJCKELL, C. J.
It is true that it is often said, penal laws, and revenue laws, must be strictly construed; but the rule, rightly understood, does not compel an adherence to the mere letter, or to the strict grammatical construction of sentences, defeating the plain legislative intention. What may be the grammatical construction of the clause of the revenue law under which the indictment is found, we do not propose to discuss. Yerbal and grammatical criticisms, afford but little aid in the construction of statutes, or of any written instrument; and their application generally would *68defeat, rather than accomplish the legislative intention, or that of parties. The clause reads, "for dealers in pistols, bowie-knives and dirk-knives, whether the principal stock in trade or not, fifty dollars." It is a subdivision of §` 494 of the Code of 1876, defining occupations, or pursuits, on which a tax is imposed, and for engaging in, or carrying on which a lidense is required. Throughout the whole section, it is clear, the intention of the legislature was to subject single particular occupations or pursuits, and not a combination of them, to a tax, a~ad to a license. Generally, the intention is expressed by the use of the disjunctive or, as in the sixteenth subdivision, which reads, "for peddlers of medicines, or other articles of like character ;" and as in the nineteenth subdivision, "for each exhibition of a menagerie or museum." When the subdivision now under consideration is read in connection with the whole section, it is impossible to resist the conclusion that the purpose was to impose a tax on each dealer in pistols, or in bowie-knives or in disk-knives, and not only on a dealer in all of them.
2. The general rule is, that it is sufficient to prove so much of an indictment as shows that the defendant has committed a substantive offense therein specified.-State v. Murphy, 6 Ala. 846; Mooney v. State, 8 Ala. 328; McElhaney v. State, 24 Ala. 71. The agreed state of facts, admitting that the appellants had dealt in pistols, the burthen of proving that they had license was cast on them, and failing to make the proof, the charge given by the City Court was correct. The judgment is affirmed.